325 Mass. 475 (1950)
91 N.E.2d 345
PETER F. GALJAARD
vs.
ALVAN N. DAY & another.
Supreme Judicial Court of Massachusetts, Middlesex.
February 9, 1950.
March 8, 1950.
Present: QUA, C.J., LUMMUS, RONAN, SPALDING, & COUNIHAN, JJ.
R.S. Marsh, (W.H. Macdonald with him,) for the plaintiff.
W. Powers, Jr., for the defendants.
LUMMUS, J.
The plaintiff was a tenant at will of the defendants in a tenement on premises in Lexington owned by the defendants and "occupied" by the plaintiff and the defendants. On October 21, 1948, the defendants obtained judgment against him for possession in an action of summary process, but the issuance of execution was stayed from time to time until sometime in March, 1949. St. 1948, c. 2. St. 1949, c. 87. The plaintiff remained in possession of the tenement. On December 25, 1948, he fell on ice on a common walk on the premises. The ice resulted *476 from the act of the defendant Alvan N. Day in emptying on the walk water which then froze. The defendants were seasonably aware of the condition of the walk.
The judge found that at the time of the fall the plaintiff was merely a tenant at sufferance to whom the defendants owed merely the duty of refraining from doing him wilful or wanton injury. He found for the defendants. The Appellate Division dismissed a report, and the plaintiff appealed to this court.
At common law a person in the position of the plaintiff was merely a tenant at sufferance. Dennett v. Nesson, 244 Mass. 299. Margosian v. Markarian, 288 Mass. 197. Mescall v. Somerset Savings Bank, 305 Mass. 575, 577. "A tenant at sufferance is a bare licensee to whom the landlord owes merely the duty not wantonly nor wilfully to injure him." Margosian v. Markarian, 288 Mass. 197, 199. Carney v. Conveyancers Title Ins. & Mortgage Co. 309 Mass. 197, 200.
We think that the rights of the plaintiff were made no greater by the recent statutes providing for stays of execution in cases of summary process. Such statutes do not extend the tenancy at will. On the contrary, they declare that the "tenancy has been terminated." G.L. (Ter. Ed.) c. 239, § 9. St. 1946, c. 43. St. 1947, c. 78. St. 1948, c. 2. St. 1949, c. 87. In Dennett v. Nesson, 244 Mass. 299, where after judgment of possession a stay of execution was granted under St. 1920, c. 577, it was held that the tenancy at will had ended, that no new tenancy at will arose, and that there existed only a tenancy at sufferance. In the present case wanton or reckless conduct is neither alleged nor proved. We find no error in dealing with the plaintiff's requests for rulings.
Order dismissing report affirmed.